Title: To Thomas Jefferson from John Barnes, 30 July 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town—30th. July 1802—
          
          Messrs. G & J., acknowledges recpt of $198 on Mr Short a/c, Canal Co. a/c as well $200. I remitted them on your a/c: Mrs Jackson also. for—[. . .]0 & $45. which closes Doct Wardlaw’s a/c with her late Husband, except £2.1.5. for Int: expresses Her Thanks to Doct Wardlaw for his punctuality &c. your Case of Window Blinds & Books &c. with a Box, with me, Containing 1 doz & 3 bottles Claret. are waiting a conveyance from hence—or Alexandria to Richd.
          all is peaceable, at Washington—but not so it seems at New York. see yesterdays Federalist: Brutus No. 3. so full, of pointed Declamation. I cannot forbear noticing—that part, respecting G.C—I am inclined to suspect—its fabrication—is from a quarter directly opposed, to that, which he professes to support: or rather, to mislead the public opinion in general—to disunite the Real friends—(not the B—s)—of Goverment—to divert if possible, the pointed shafts—lately published—against the many and most extrm descriptions long since premeditated & still practiced—against the real Welfare, peace & happiness of the Union—Still—I trust & Hope, G.C. is not the Character therein described,—to me, it appears, to be impossible?—
          I am but a Novice in Political Matters—Still, I may presume to pass, my private Opinion on Certain Characters—If not from real experiences—my feelings force me, to conclude—they are not 
   * I wish not to be Understood—that I know, of any Person in your Confidence—unworthy of it—for if I did—I should most assuredly, make you fully acquainted therewith.
 Worthy of Confidence—it is indeed a Melancholy picture of Human Weaknesses—
          
          In case I should be absent from hence from the Middle to last of Augt.—pray recollect, if any thing needful to be done here, in Course of a fortnight—mean while I shall do myself the Honr. to transmit you your July a/c—
          I am Sir, most Respectfully—Your Obedt: & very hb Servt:
          
            John Barnes
          
        